
	
		I
		111th CONGRESS
		1st Session
		H. R. 3811
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2009
			Ms. Kosmas introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to authorize
		  the Secretary, for a period of 2 years, to allocate a new markets tax credit
		  limitation to entities that serve or provide investment capital for distressed
		  communities.
	
	
		1.Short titleThis Act may be cited as the
			 New Markets Tax Credit Expansion Act
			 of 2009.
		2.Special
			 allocations rules with respect to distressed communities
			(a)In
			 generalSection 45D(e) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(6)Distressed
				communities
						(A)In
				generalIn case of allocations made under subsection (f)(2) for
				calendar years 2010 and 2011, a low-income community shall include a distressed
				community.
						(B)Distressed
				communityFor purposes of subparagraph (A)—
							(i)In
				generalThe term distressed community means a county
				that the Secretary designates as—
								(I)having, for any
				month during the applicable period—
									(aa)a
				residential mortgage foreclosure rate of 110 percent or more of the national
				average,
									(bb)a
				commercial mortgage foreclosure rate of 110 percent or more of the national
				average,
									(cc)a
				decline in the average fair market value of housing of at least 20 percent,
				or
									(dd)an
				unemployment rate of 110 percent or more of the national average,
									(II)being a county in
				which, for a calendar year during the applicable period, more than 50 percent
				of loans secured by housing had a loan-to-value ratio of greater than 80
				percent, or
								(III)being in a
				disaster area (as defined in section 165(h)(3)(C)) as a result of a federally
				declared disaster that occurred during the applicable period.
								(ii)Applicable
				periodThe term applicable period means—
								(I)in the case of subclauses (I) and (II) of
				clause (i), the period beginning on January 1, 2008, and ending on the date
				which is 2 years after the date of the enactment of the New Markets Tax Credit
				Expansion Act of 2009, and
								(II)in the case of subclause (III) of clause
				(i), the 4-year period ending on the date which is 2 years after the date of
				the enactment of the New Markets Tax Credit Expansion Act of
				2009.
								.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of enactment of this Act.
			
